           Case 1:21-cv-00221-CC Document 19 Filed 04/22/21 Page 1 of 8


                                                                               SLED !N CLERKS OFFiCE
                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA                                  APR22 2021
                          ATLANTA DIVISION
                                                                                  ~ ~S N. i~JEN, C!P4

Glenford Kennard Hyatt,                      )                                     —4

                                             )
              Plaintiff,                     )
                                             )   CASE NO. 1:21-CV-0221-CC
v.                                           )
                                             )
M&T Bank,                                    )
Lakeview Loan Servicing LLC.                 )
          Defendant,

MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’ MOTION TO
MOVE THE COURT FOR SUMMARY JUDGEMNT BY ORDER

        COME NOW Glenford Kennard Hyatt (“Plaintiff’), as affiant by special

appearance, and pursuant to Rule 12 of the Federal Rules of Civil Procedure, file

this memorandum of law in support of the Plaintiffs’ Motion to Move the Court For

Summary Judgement By Order. This serves also as a response to Doe 15.

(“DEFENDANTS’ RESPONSE TO PLAINTIFF’S “MOTION TO MOVE THE

COURT FOR SUMMARY JUDGMENT BY ORDER”).

                                L   INTRODUCTION

     Notice, upon further discovery and research, the claims made by the Plaintiff

have a clear cause of action. The Defendant M&T Bank has not responded to any

of the filed exhibits shown in Doe. 3 under penalty of perjury, therefore they’ve

shown no rebuttal to such evidence, or validation of the alleged obligation of a
                                                         Signed This 7. day of April 2021.

                                                               Plaintiff, Glenford Kennard Hyatt
         Case 1:21-cv-00221-CC Document 19 Filed 04/22/21 Page 2 of 8




debt. These exhibits were delivered and proof of delivery has been submitted via

Certified USPS first class mail receipts.

   Furthermore, I, the Plaintiff, now mature to read and comprehend my consumer

credit protection rights; whereby I, the Plaintiff, have broken prior tradition of non-

questioning transactions due to ignorance or fear; whereby breaking tradition the

Plaintiff has invoked their consumer right to ask questions relating to transactions

nunc pro tunc, meaning now for then. The Plaintiff comes forth by special

appearance invoking my right to dispute any validity of any debt obligation or

alleged debt obligation arising from a transaction in commerce between (Ilenford

Kennard Hyatt (“Plaintiff’) and the Defendant(s) M&T Bank and Lakeview Loan

Servicing LLC.

   Pursuant to 15 USC 1692(h), I, the affiant, allege and invoke as the consumer

that if Defendants cannot directly rebut the dispute of debt that I allege, then I as

the consumer direct all payments nunc pro tunc to be repaid to I, the consumer.

      Furthermore, I, the Plaintiff notices that Title 15 U.S. code      § 1692g (c)
clearly states the following definition of Admission of Liability: “The failure of a

consumer to dispute the validity of a debt under this section may not be construed

by any court as an admission of liability by the consumer.”

      II. FACT: Defendant M&T Bank’s History of Violations of FDCPA


                                            2              Signed This   Va day of April2021.
                                                                ~                  -

                                                              Plaintiff, Glenford Kennard Hyatt
         Case 1:21-cv-00221-CC Document 19 Filed 04/22/21 Page 3 of 8




The Plaintiff notes that M&T Bank has been sued previously and lossnumerous

eases including, but not limited to, a suit concerning “allegations that M&T Bank

violated the False Claims Act by knowingly originating and underwriting mortgage

loans insured by the   U.S. Department of Housing and Urban Development’s
(HUD) Federal Housing Administration (FHA) that did not meet applicable

requirements” US. are L Kelsehenbach v. M&T Bank Corp. 13-CV-0280(S)

(WD.N.Y.). , and “M&T Bank violated the Fair Debt Collection Practices Act

(FDCPA) and the California Rosenthal Fair Debt Collection Practices Act” Lisa

Silveira v. M&TBank, Case No. 2:19-cv-06958, in the US. District Courtfor the

Central District of California. The court should not ignore the history of M&T

Bank, nor its counsel which is not an eyewitness and cannot attest under oath to the

validity of any alleged contract, terms, conditions, or any related elements of the

enforceable aspects of the case regarding a direct debt obligation.

  IlL FACT: Defendant M&T Banks’ False Representation of an Amount of

                                        Debt

      Defendant M&T Bank has incorrect records and has misrepresented data

as a non-eyewitness with a history of violating Federally protected consumer

rights. In this case, Defendant violated 15 U.S.C.   §   1692e(2)(A)”    .   Defendant’s


                                          3                  Signed This 1-2   day of April2021.

                                                               Plaintiff, Glenford Kennard Hyatt
             Case 1:21-cv-00221-CC Document 19 Filed 04/22/21 Page 4 of 8




records should not be accepted in good faith but should be scrutinized to show

good faith-based upon the history of the Defendant M&T Bank and theft ability to

hire counsel willing to violate laws to commit fraud upon the court and obtain

unwarranted judgements through deception and fraud. If a debt collector shows a

false representation of the amount of debt that is owed, it materially violates 15

U.S.C.   §   1692e(2)(A)” as well as reaffirming that this is a violation of § 1692f(1).

See Coyne v. Midland Funding L.L.C., 895 F.3d 1035 (8th Cir. 2018). In that case,

Consumer stated a claim that Midland Funding L.L.C. violated           § 1692e and §
1 692f by aftempting to collect interest on a credit card balance that already

included interest in violation of a state law that prohibited charging of compound

interest without a contractual agreement. The Eighth Circuit held that “a false

representation of the amount of a debt that overstates what is owed under state law

materially violates 15 U.S.C.     §   1692e(2)(A)” as well as reaffirming that this is a

violation of § l692f(1). M&T Bank has falsely reported this debt to Equifax,

Experian, and Transunion credit bureaus; causing further damage to the Plaintiff.

                                      IV. CONCLUSION

         The Plaintiff offers the Defendants to pay 30% of the monetary value of

the relief requested due to all damages, pursuant any and all non-response,

Defendant M&T Bank accepts liability by acquiescent and agrees to all


                                                4              Signed This 77 day of April2021.

                                                                 Plaintiff;Glèñ?ord Kennard Hyatt
          Case 1:21-cv-00221-CC Document 19 Filed 04/22/21 Page 5 of 8




claims of which were defined in all previous mailings; as Plaintiff is

seeking relief from incongruent debt obligations and upon receipt of this

mailing of memorandum of support for motion for summary judgment by order,

Plaintiff wishes that the Defendants satisfy all incongruences and return to the

Plaintiff free and clear title of the property.

       The   2nd   offer the Plaintiff presents is for the Defendants to pay 50% of the

monetary value of the relief requested due to all damages, pursuant any and all

non-response, Defendant M&T Bank accepts liability by acquiescent and agrees to

all claims of which were defined in all previous mailings; as Plaintiff is seeking

relief from incongruent debt obligations and within 20 days of receipt of this

mailing of memorandum in support of motion for summary judgment by order,

Plaintiff wishes that the Defendants satisfy all incongruences and return to the

Plaintiff free and clear title of the property within 20 days of receipt of this motion

to move the court to summary judgement by order. The 3Fd offer for the

Defendants is to pay the Plaintiff 70% of total amount of claim, along with free

and clear title of the property, and can be paid to the Plaintiff if Defendants pay

damages within 30 days of receipt of this mailing Upon Defendants
                                                       .




reaching out for a settlement offer reasonably, The Plaintiff continues the




                                              5               Signed This   2Z   day of April2021.

                                                                Plaihttff[ciTenford Kennard Ryan
         Case 1:21-cv-00221-CC Document 19 Filed 04/22/21 Page 6 of 8




order for fhll satisfaction of claim within 45 days of this Memorandum of Support

of Motion for Summary Judgement By Order.

         Respectfhlly submitted, this 22nd day of April, 2021.


                                                /s/ Glenford Nvatt
                                                Glenford Hyatt
                                                Attorney Of Fact/Propria Persona
                                                Glenh448O~gmail.com

                                                 GLENFORD HYATT
                                                 do 4480 S Cobb Drive SE
                                                 STE H, Box 558
                                                 Smyrna, GA 30080




                                         6              Signed This   -z   Z~   day of April 2021.

                                                          Plainliff, Glenford Kennard Hyatt
         Case 1:21-cv-00221-CC Document 19 Filed 04/22/21 Page 7 of 8




                      CERTIFICATION OF COUNSEL

      I hereby certi~r that the foregoing document has been prepared with Times
New Roman, 14 point font, one of the font and point selections approved by the
Court inLR 5.1C.

                                                /s/ Glenford Hyatt
                                                Glenford Hyatt
                                                Attorney Of Fact/Propria Persona
                                                Glenh448O~gmail.com
GLENFORD HYATT
do 4480 S Cobb Drive SE
STE H, Box 558
Smyrna, GA 30080




                                        7              signed This 72- day of April 2021.
                                                            —€~--~y   7ç~
                                                         Plaintiff, Glenford Kennard Hyatt
     Case 1:21-cv-00221-CC Document 19 Filed 04/22/21 Page 8 of 8




                     CERTIFICATE OF SERVICE

  I hereby certi& that on April 22nd, 2021, the foregoing document was
mailed via First Class Registered Mail to the following:


Rachel R. Friedman
BURR & FORMAN LLP
171 Seventeenth Street, NW, Suite 1100
Atlanta, Georgia 30363



                                         Is!    Glenford Hyatt
                                         Attorney of Fact, Propria Persona
                                               Glenh4480@Gmail.com




                                    8               Signed This Z~ day of April2021.

                                                      PlaffitiitGlenford Kennard Hyatt
